         0:20-cv-01032-PJG            Date Filed 12/23/20            Entry Number 25             Page 1 of 10

PJG Consent SSA (Rev 11/18/20)                                                                               Bruce Allen Blanton
——————————————————————————————————————————————————————————



                                 IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF SOUTH CAROLINA

Bruce Allen Blanton,                                        )                C/A No. 0:20-1032-PJG
                                                            )
                                     Plaintiff,             )
                                                            )      ORDER ON PLAINTIFF’S APPEAL
            v.                                              )       FROM THE SOCIAL SECURITY
                                                            )      ADMINISTRATION’S DENIAL OF
Andrew Saul, Commissioner of the Social                     )       SOCIAL SECURITY BENEFITS
Security Administration,                                    )
                                                            )                  ☐ Affirmed
                                     Defendant.             )             ☒ Reversed and Remanded
                                                            )
          This social security matter is before the court pursuant to Local Civil Rule 83.VII.02 (D.S.C.) and 28 U.S.C.
§ 636(c) for final adjudication, with the consent of the parties, of the plaintiff’s petition for judicial review. The
plaintiff brought this action pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3) to obtain judicial review of a final decision
of the defendant, Commissioner of Social Security (“Commissioner”), denying the plaintiff’s claims for social security
benefits.

Part I—Plaintiff seeks:

☐           Supplemental Security Income (“SSI”)
            Application date:                           Plaintiff’s age at filing:
☒           Disability Insurance Benefits (“DIB”)
            Date last insured: December 31, 2020
☐           Other:
Plaintiff’s Year of Birth: 1972

Plaintiff’s alleged onset date: April 15, 2015

Part II—Social Security Disability Generally
          Under 42 U.S.C. § 423(d)(1)(A), (d)(5), and/or 42 U.S.C. § 1382c(a)(3)(H)(i), as well as pursuant to the
regulations formulated by the Commissioner, the plaintiff has the burden of proving disability, which is defined as an
“inability to do any substantial gainful activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not
less than 12 months.” 20 C.F.R. § 404.1505(a) and/or § 416.905(a); see also Blalock v. Richardson, 483 F.2d 773
(4th Cir. 1973). The regulations generally require the Administrative Law Judge (“ALJ”) to consider five issues in
sequence, as outlined below. 20 C.F.R. § 404.1502(a)(4) and/or § 416.920(a)(4). If the ALJ can make a determination
that a claimant is or is not disabled at any point in this process, review does not proceed to the next step. Id.
         A claimant has the initial burden of showing that he/she is unable to return to past relevant work because of
his/her impairments. Once the claimant establishes a prima facie case of disability, the burden shifts to the
Commissioner. To satisfy this burden, the Commissioner must establish that the claimant has the residual functional
capacity, considering the claimant’s age, education, work experience, and impairments, to perform alternative jobs
that exist in the national economy. 42 U.S.C. § 423(d)(2)(A) and/or § 1382c(a)(3)(A)-(B); see also McLain v.
Schweiker, 715 F.2d 866, 868-69 (4th Cir. 1983); Hall v. Harris, 658 F.2d 260, 264-65 (4th Cir. 1981); Wilson v.

                                                     Page 1 of 10
         0:20-cv-01032-PJG                  Date Filed 12/23/20           Entry Number 25             Page 2 of 10

PJG Consent SSA (Rev 11/18/20)                                                                                    Bruce Allen Blanton
——————————————————————————————————————————————————————————


Califano, 617 F.2d 1050, 1053 (4th Cir. 1980). The Commissioner may carry this burden by obtaining testimony from
a vocational expert. Grant v. Schweiker, 699 F.2d 189, 192 (4th Cir. 1983).

Part III—Administrative Proceedings
Date of ALJ Decision: February 25, 2019

In applying the requisite five-step sequential process, the ALJ found:

Step 1:                  Plaintiff was engaged in substantial gainful activity during the relevant time period:
                         ☐ Yes ☒ No

From April 15, 2015 to January 8, 2018:
Step 2:          ☒ Plaintiff has the following severe impairments:
                 Lumbar degenerative disc disease status-post long-term narcotics medication and lumbar-fusion
                 surgery (20 CFR 404.1520(c)).

                         ☐ Plaintiff does not have a severe impairment.

Step 3:                  ☒ Plaintiff’s impairment(s) does/do not meet or medically equal a Listing. 20 C.F.R. Part 404,
                         Subpart P, Appendix 1.

Step 4:                  Plaintiff’s Residual Functional Capacity is as follows:

                         [T]he claimant had the residual functional capacity to perform sedentary work as defined in 20 CFR
                         404.1567(a) except the ability to stand or walk in an 8-hour day is reduced to 1-hour; occasionally
                         reach overhead bilaterally; occasionally climb ramps and stairs; occasionally balance, stoop, kneel
                         and crouch; never climb ladders, ropes and scaffolds; never crawl; never work at unprotected
                         heights, never operate a motor vehicle as an occupational requirement[], or work on uneven terrain;
                         avoid concentrated exposure to extreme cold; needs an assistive device such as a cane for prolonged
                         ambulation, ascending or descending slopes or traversing over uneven terrain; expected time off
                         task of 15 percent or more of the working day beyond normal breaks; and expected to be absent
                         from work two or more days on a consistent basis monthly.

                         ☐ Plaintiff could return to his/her past relevant work.

Step 5:                  ☐ Plaintiff could not return to his/her past relevant work, but using the Medical-Vocational
                         Guidelines (“Grids”) as a framework supports a finding that Plaintiff is not disabled. 20 C.F.R. Pt.
                         404, Subpt. P, App’x 2.

                         ☐ Plaintiff could not return to his/her past relevant work, but there are jobs in the national economy
                         that Plaintiff can perform, as follows:

                         ☒ Plaintiff could not return to his/her past relevant work, and there were no jobs that existed in
                         significant numbers in the national economy that the claimant could have performed (20 CFR
                         404.1560(c) and 404.1566). Accordingly, Plaintiff was under a disability from April 15, 2015
                         through January 8, 2018.

Since January 9, 2018:
Step 2:           ☒ Plaintiff has the following severe impairments:
                  Lumbar degenerative disc disease status-post long-term narcotics medication and lumbar-fusion
                  surgery (20 CFR 404.1520(c)).

                         ☐ Plaintiff does not have a severe impairment.


                                                          Page 2 of 10
         0:20-cv-01032-PJG                  Date Filed 12/23/20           Entry Number 25             Page 3 of 10

PJG Consent SSA (Rev 11/18/20)                                                                                    Bruce Allen Blanton
——————————————————————————————————————————————————————————


Step 3:                  ☒ Plaintiff’s impairment(s) does/do not meet or medically equal a Listing. 20 C.F.R. Part 404,
                         Subpart P, Appendix 1.

Step 4:                  Medical improvement occurred as of January 9, 2018, and Plaintiff’s Residual Functional Capacity
                         is as follows:

                         [T]he claimant . . . had the residual functional capacity to perform sedentary work as defined in 20
                         CFR 404.1567(a) except the ability to stand or walk in an 8-hour day is reduced to 2-hours; requires
                         sit and stand option, that is, brief postural change at or near the work station no more frequent than
                         2 times in an hour and a duration no greater than 5 minutes each; occasionally reach overhead
                         bilaterally; occasionally climb ramps and stairs; occasionally balance, stoop, kneel and crouch;
                         never climb ladders, ropes and scaffolds; never crawl; never work at unprotected heights, never
                         operate a motor vehicle as an occupational requirement[], or work on uneven terrain; and avoid
                         concentrated exposure to extreme cold.

                         ☐ Plaintiff could return to his/her past relevant work.

Step 5:                  ☐ Plaintiff could not return to his/her past relevant work, but using the Medical-Vocational
                         Guidelines (“Grids”) as a framework supports a finding that Plaintiff is not disabled. 20 C.F.R. Pt.
                         404, Subpt. P, App’x 2.

                         ☒ Plaintiff could not return to his/her past relevant work, but there are jobs in the national economy
                         that Plaintiff can perform, as follows:

                         touch-up screener (DOT 726.684-110, sedentary, SVP 2, unskilled, with 12,000 jobs available
                         nationally); surveillance systems monitor (DOT 379.367-010, sedentary, SVP 2, unskilled, with
                         25,000 jobs available nationally); and telephone information clerk (DOT 237.367-046, sedentary,
                         SVP 2, unskilled, with 90,000 jobs available nationally).

Date of Appeals Council decision: January 28, 2020

Part IV—Standard of Review
         Pursuant to 42 U.S.C. § 405(g), the court may review the Commissioner’s denial of benefits. However, this
review is limited to considering whether the Commissioner’s findings “are supported by substantial evidence and were
reached through application of the correct legal standard.” Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996); see also
42 U.S.C. § 405(g); Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir. 1987). Thus, the court may review only whether
the Commissioner’s decision is supported by substantial evidence and whether the correct law was applied. See Brown
v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017); Myers v. Califano, 611 F.2d 980, 982 (4th Cir. 1980).
“Substantial evidence” means “such relevant evidence as a reasonable mind might accept as adequate to support a
conclusion; it consists of more than a mere scintilla of evidence but may be somewhat less than a preponderance.”
Craig, 76 F.3d at 589; see also Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019); Pearson v. Colvin, 810 F.3d 204,
207 (4th Cir. 2015). “Under the substantial-evidence standard, a court looks to an existing administrative record and
asks whether it contains ‘sufficien[t] evidence’ to support the agency’s factual determinations.” Biestek, 139 S. Ct. at
1154 (citation omitted). In reviewing the evidence, the court may not “undertake to re-weigh conflicting evidence,
make credibility determinations, or substitute [its] judgment for that of the [Commissioner].” Craig, 76 F.3d at 589;
see also Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012). Accordingly, even if the court disagrees with the
Commissioner’s decision, the court must uphold it if it is supported by substantial evidence. Blalock, 483 F.2d at 775.

Part V—Issues for Judicial Review

        Although Plaintiff has framed numerous issues for judicial review, the crux of the majority
of Plaintiff’s arguments is that the ALJ erred in weighing the opinion evidence and in finding
medical improvement as of January 9, 2018.


                                                          Page 3 of 10
         0:20-cv-01032-PJG         Date Filed 12/23/20       Entry Number 25      Page 4 of 10

PJG Consent SSA (Rev 11/18/20)                                                              Bruce Allen Blanton
——————————————————————————————————————————————————————————



Oral Argument

            ☒ Held on December 10, 2020

            ☐ Not necessary for disposition

Summary of Reasons 1

            In reviewing an ALJ’s decision, the United States Court of Appeals for the Fourth Circuit

has repeatedly stated that “[a]n ALJ has the obligation to consider all relevant medical evidence

and cannot simply cherrypick facts that support a finding of nondisability while ignoring evidence

that points to a disability finding.” Lewis v. Berryhill, 858 F.3d 858, 869 (4th Cir. 2017) (quoting

Denton v. Astrue, 596 F.3d 419, 425 (7th Cir. 2010)); see also Arakas v. Comm’r, __ F.3d __,

2020 WL 7331494, at *9 (4th Cir. Dec. 14, 2020). Moreover, an ALJ continues to have an

obligation to “include a narrative discussion describing how the evidence supports each

conclusion.” Monroe v. Colvin, 826 F.3d 176, 190 (4th Cir. 2016) (quoting Mascio v. Colvin, 780

F.3d 632, 636 (4th Cir. 2015)); see also SSR 96-8p. Similarly, remand may be appropriate when

the courts are left to guess at how the ALJ arrived at the conclusions and meaningful review is

frustrated. Mascio, 780 F.3d 636-37. The ALJ must “build an accurate and logical bridge from

the evidence to his conclusions.” Monroe, 826 F.3d at 189.

            Here, Plaintiff challenges the ALJ’s evaluation of the opinion evidence from his treating

physicians, Dr. Steven Poletti, Dr. Barry Weissglass, and Dr. Herber Watson. The law applicable

to Plaintiff’s application provides that regardless of the source, the Commissioner will evaluate



            1
          The court notes that numerous social security regulations and social security rulings
(SSRs) have changed effective March 27, 2017. However, these changes specifically state that
they are applicable to claims filed on or after March 27, 2017. See, e.g., 20 C.F.R. §§ 404.1513,
404.1527. Because the instant claim was filed before that time, all references in the instant Order
are to the prior versions of the regulations and SSRs in effect at the time Plaintiff’s application for
benefits was filed, unless otherwise specified.
                                              Page 4 of 10
         0:20-cv-01032-PJG       Date Filed 12/23/20       Entry Number 25       Page 5 of 10

PJG Consent SSA (Rev 11/18/20)                                                             Bruce Allen Blanton
——————————————————————————————————————————————————————————



every medical opinion received.       20 C.F.R. § 404.1527(c).      Typically, the Social Security

Administration accords greater weight to the opinion of treating medical sources because treating

physicians are best able to provide “a detailed, longitudinal picture” of a claimant’s alleged

disability. See id. The United States Court of Appeals for the Fourth Circuit has recently reiterated

the treating physician rule in Arakas v. Commissioner, __ F.3d __, 2020 WL 7331494 (4th Cir.

Dec. 14, 2020), explaining that it “requires that ALJs give ‘controlling weight’ to a treating

physician’s opinion on the nature and severity of the claimant’s impairment if that opinion is (1)

‘well-supported by medically acceptable clinical and laboratory diagnostic techniques’ and (2)

‘not inconsistent with the other substantial evidence’ in the record.” Id. at *16 (quoting 20 C.F.R.

§ 404.1527(c)(2)). If a treating physician’s opinion is not accorded controlling weight, it still must

be evaluated and weighed “pursuant to the following non-exclusive list: (1) whether the physician

has examined the applicant, (2) the treatment relationship between the physician and the applicant,

(3) the supportability of the physician’s opinion, (4) the consistency of the opinion with the record,

and (5) whether the physician is a specialist.” Johnson v. Barnhart, 434 F.3d 650, 654 (4th Cir.

2005) (citing 20 C.F.R. § 404.1527). Any other factors that may support or contradict the opinion

should also be considered. 20 C.F.R. § 404.1527(c)(6). The Arakas Court observed that “SSR 96-

2p further notes that ‘[i]n many cases, a treating [physician’s] medical opinion will be entitled to

the greatest weight and should be adopted, even if it does not meet the test for controlling

weight.’ ” Arakas, 2020 WL 7331494, at *16 (alterations and emphasis in original) (quoting SSR

96-2p). Importantly, a “treating physician’s testimony is ignored only if there is persuasive

contradictory evidence.” Id. (emphasis in original) (quoting Coffman v. Bowman, 829 F.2d 514,

518 (4th Cir. 1987)). Further, while the ultimate conclusion about whether a claimant is disabled




                                            Page 5 of 10
         0:20-cv-01032-PJG           Date Filed 12/23/20        Entry Number 25        Page 6 of 10

PJG Consent SSA (Rev 11/18/20)                                                                   Bruce Allen Blanton
——————————————————————————————————————————————————————————



is reserved to the Commissioner, a medical opinion regarding limitations that would support such

a conclusion must be considered. See Arakas, 2020 WL 7331494, at *19.

            The ALJ discussed the opinions at issue and found as follows:

            The assessments by treatment providers Barry Weissglass, MD and Steven C.
            Poletti, MD (Exhibits 14F; 15F) are assigned some weight to the extent they support
            sedentary work activity due to impact of variability and severity of pain during the
            relevant period despite conservative treatment, and surgical intervention as it
            relates to the period from April 15, 2015 through January 8, 2018. After January
            []2018, the evidence of record simply does not support the indicated limitations,
            particularly given evidence that the claimant now controls when he takes with no
            need for time off task or work absences as found in the closed period. Further, the
            claimant’s now reduced pain and now no longer needing a cane for ambulation,
            supports a finding that standing and walking restrictions can be increased.

            The assessment by Herber Watson, DO, a new treatment provider, is assigned little
            weight based on post-surgery progress notes showing significant improvement in
            pain, no use of a cane and only occasional use of narcotics for pain control.

(Tr. 33-34) (errors in original). Thus, the ALJ appears to have found that these opinions were not

entitled to controlling weight because they were inconsistent with evidence in the record

suggesting that after January 8, 2018 Plaintiff’s condition was more controlled such that he could

perform a reduced range of sedentary work. Further, reading the ALJ’s decision as a whole, the

ALJ appears to have relied primarily on Plaintiff’s nine-month post-surgery follow-up

appointment and an examination in July 2018 to find that Plaintiff’s limitations had improved.

Specifically, the ALJ found:

            As of January 8, 2018, 9 months status-post surgery, progress notes indicated that
            overall, the claimant was managing fairly well from surgery, with pain level
            varying with activity such as bending, stooping and heavy repetitive lifting, which
            increased his pain. At that visit, the claimant rated his pain at 2 out of 10, but stated
            that cold weather changes have had a major [e]ffect on is pain. He reported only
            taking pain medications occasionally and mainly at night and occasionally 1 to 2
            throughout the day and used Soma when experiencing back spasms. (Exhibit
            18F/3) Physical examination in January 2018 indicated that although there was
            tenderness to palpation in the lumbar spine along with some decreased range of
            motion, heel and toe walk were normal and his surgical scar was well healed. He
            was noted to be wearing a back brace. (Exhibit 16F/8) Again in July 2018, the

                                                 Page 6 of 10
           0:20-cv-01032-PJG         Date Filed 12/23/20         Entry Number 25       Page 7 of 10

PJG Consent SSA (Rev 11/18/20)                                                                   Bruce Allen Blanton
——————————————————————————————————————————————————————————



            claimant reported that he had good days and bad days, but mainly required pain
            medication at night and occasionally throughout the day pending his activity level;
            he also used Soma occasionally at night. He was noted as stable on current pain
            regimen. It was noted by physician assistance Amanda Harridge, PA-C, that the
            claimant could not stand for extended periods of time; unable to do any kind of
            repetitive pushing, twisting, pulling or lifting greater than 10-15 pounds; most
            likely would have to take scheduled breaks throughout the course of the day and
            keep his legs elevated; and required analgesic medication that interferes with his
            ability to do sedentary jobs. (Exhibit 18F/9) However, this functional assessment
            is assigned little because it is not supported by the evidence of record following
            surgery. The claimant now controls when he takes medications and has indicated
            that he takes them mainly at night, which therefore should not affect his ability to
            perform sedentary work during the day. Further, there is no evidence of leg
            swelling in physical examinations that requires leg elevation during the day and a
            requirement was unscheduled breaks. While the evidence of record supports work
            limitations at a reduced sedentary level, the extreme limitations described above is
            not supported.

(Tr. 36) (errors in original).

            Upon careful review of this matter, the court is unable to conclude the ALJ’s decision is

supported by substantial evidence. As indicated above, a treating physician’s opinion “must be

given controlling weight unless it is based on medically unacceptable clinical or laboratory

diagnostic techniques or is contradicted by the other substantial evidence in the record.” Arakas,

2020 WL 7331494, at *17 (emphasis in original). If the ALJ does not give the opinion controlling

weight, then he must apply the applicable factors listed in 20 C.F.R. § 404.1527(c) to decide how

much weight should be accorded to the opinion. Here, the ALJ appears to have cherrypicked the

evidence and ignored the evidence supporting opinions from three separate treating physicians,

including the consistency of the opinions themselves. For example, there is evidence:

       •      in April 2018 of marked limitation of flexion/extension, strongly positive straight leg

              raising on right, and dysesthesia in the posterior aspects of his buttocks, hip, and right leg

              with indications that Plaintiff cannot stand for extended periods of time, cannot sit for




                                                  Page 7 of 10
           0:20-cv-01032-PJG         Date Filed 12/23/20        Entry Number 25      Page 8 of 10

PJG Consent SSA (Rev 11/18/20)                                                                 Bruce Allen Blanton
——————————————————————————————————————————————————————————



              extended periods of time, and will most likely need unscheduled breaks throughout the

              course of the day and to keep his leg elevated (Tr. 699);

       •      in July 2018 rating his pain five out of ten with good and bad days, requiring oxycodone

              mainly at night and occasionally throughout the day depending on his activity level,

              marked limitation of flexion/extension, positive straight leg raising on right, and that his

              analgesic medication would interfere with his ability to do sedentary work (Tr. 701);

       •      in July 2018 that Plaintiff was using oxycodone daily (Tr. 690);

       •      by October 2018 reports that the oxycodone is not helping him as he gets between four

              and six hours between doses, limitations with his gait and mobility, and difficulty going

              from sitting to standing (Tr. 704); and

       •      by November 2018 reports of improvement with the addition of a Butrans patch and

              utilizing oxycodone for breakthrough pain with a maximum of four tablets a day, pain of

              six out of ten, indications of successful pain resolution but remaining unable to stand or

              sit for prolonged periods of time, and indications that his opiate therapy can be “cognitive

              inhibiting to him” (Tr. 705).

Thus, contrary to the ALJ’s findings the evidence does not demonstrate that Plaintiff mainly

required his pain medications only at night for the entire period at issue. In fact, the records appear

to support Plaintiff’s assertion that his improvement in January 2018 was not sustained. Moreover,

after determining the opinions were not entitled to controlling weight, the ALJ’s cursory analysis

of these opinions does not suggest that the ALJ considered all of the requisite factors in weighing

each of these opinions.

            Compounding these problems is the fact that the ALJ did not have the benefit of the records

which were later submitted to the Appeals Council and that suggest a continued decline through


                                                 Page 8 of 10
         0:20-cv-01032-PJG       Date Filed 12/23/20       Entry Number 25      Page 9 of 10

PJG Consent SSA (Rev 11/18/20)                                                            Bruce Allen Blanton
——————————————————————————————————————————————————————————



2019. (See Tr. 8-15.) These records were not accepted by the Appeals Council based on its

determination that they did not relate to the period at issue. (Tr. 2.) As these records demonstrate

suggest a continued decline of an existing condition, they arguably relate to the period on or before

the date of the ALJ’s decision. See Wilkins v. Sec’y, Dep’t of Health & Human Servs., 953 F.2d

93, 95-96 (4th Cir. 1991) (en banc) (stating that evidence submitted to the Appeals Council with

the request for review must be considered in deciding whether to grant review “if the additional

evidence is (a) new, (b) material, and (c) relates to the period on or before the date of the ALJ’s

decision”); cf. Bird v. Comm’r of Soc. Sec. Admin., 699 F.3d 337, 345 (4th Cir. 2012) (holding

that the Commissioner “must give retrospective consideration to medical evidence created after a

claimant’s last insured date when such evidence may be ‘reflective of a possible earlier and

progressive degeneration’ ”); Meyer v. Astrue, 662 F.3d 700, 707 (4th Cir. 2011) (reversing and

remanding the Commissioner’s decision because upon considering the whole record, including the

new evidence submitted to the Appeals Council, the court could not determine whether substantial

evidence supported the ALJ’s denial of benefits). Therefore, remand for further consideration of

these records is warranted as well.

            In summary, upon review of the ALJ’s decision and the record, the court is unable to

determine that the ALJ’s decision to discount the above opinions is supported by substantial

evidence. See 20 C.F.R. § 404.1527(c); Arakas, 2020 WL 7331494, at *16. Even considering the

ALJ’s decision in its entirety, the ALJ appears to have cherrypicked the record and it is unclear

whether the ALJ applied the requisite factors. See id.; see also Lewis, 858 F.3d at 869. The court

further finds that the ALJ has failed to sufficiently explain how the evidence supports his

conclusions and meaningful review is frustrated. See Monroe, 826 F.3d at 190; Mascio, 780 F.3d

636-37. Moreover, where, as here, the record appears to contain conflicting medical evidence, it



                                            Page 9 of 10
        0:20-cv-01032-PJG        Date Filed 12/23/20    Entry Number 25       Page 10 of 10

PJG Consent SSA (Rev 11/18/20)                                                           Bruce Allen Blanton
——————————————————————————————————————————————————————————



is the purview of the ALJ to first consider and weigh the evidence, and resolve the conflict. See

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996) (stating that the court may not “undertake to re-

weigh conflicting evidence, make credibility determinations, or substitute [its] judgment for that

of the [Commissioner]”); Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990) (holding that it is

the ALJ’s responsibility, not the court’s, to determine the weight of evidence and resolve conflicts

of evidence). Therefore, the court is constrained to remand this matter for further consideration of

this opinion evidence only as it relates to the period beginning January 9, 2018.

                                              ORDER

☐           Affirmed for the reasons stated on the record. Plaintiff has failed to show that the
            Commissioner’s decision was unsupported by substantial evidence or controlled by
            an error of law.

☒           Reversed and remanded pursuant to ☒ Sentence Four ☐ Sentence Six of 42 U.S.C.
            § 405(g) for further consideration of the period beginning January 9, 2018 and
            consistent with this Order.

☐           Reversed and remanded for an award of benefits.

            IT IS SO ORDERED.


                                               __________________________________________
December 23, 2020                              Paige J. Gossett
Columbia, South Carolina                       UNITED STATES MAGISTRATE JUDGE




                                            Page 10 of 10
